Citation Nr: 0526285	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  95-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency as a result of Department of Veterans Affairs (VA) 
medical treatment in April 1992 and June 1993.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral groin pain as a result of VA medical treatment in 
April 1992 and June 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. M.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from July 1945 to November 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision from the Department 
of Veterans Affairs (VA) Denver, Colorado Regional Office 
(RO).

This case was originally before the Board in April 1999 at 
which time it was remanded to cure a procedural defect.  The 
issues on appeal were again before the Board in April 2003 at 
which time they were remanded to afford the veteran another 
hearing to be conducted by a different Veterans Law Judge 
(VLJ), as the VLJ who conducted a hearing in January 1999 
subsequently left the Board.  The Board remanded the claims 
again in September 2004 in order to conduct a VA examination.  
The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The record does not show that VA treatment in April 1992 
or June 1993 resulted in any additional disability to the 
veteran.





CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for impotency, claimed to be the result of VA medical 
treatment rendered in April 1992 and June 1993, is not 
warranted.  38 U.S.C.A. § 1151 (prior to October 1, 1997); 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.358 
(2004).  

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for bilateral groin pain, claimed to be the result of VA 
medical treatment rendered in April 1992 and June 1993, is 
not warranted.  38 U.S.C.A. § 1151 (prior to October 1, 
1997); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.358 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the May 1995 rating decision on 
appeal, the August 1995 statement of the case, and various 
supplemental statements of the case (SSOCs), dated as 
recently as May 2005.  Additionally, the RO sent the veteran 
a letter in November 2004 that explained the notice and duty 
to assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Furthermore, the May 2005 SSOC included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted a relevant medical examination.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

VA treatment records include a March 1991 outpatient progress 
note from a renal clinic indicating that the veteran reported 
impotence.  The veteran was referred for a urology consult.  
A July 1991 discharge summary provides a diagnosis of 
impotence and notes that the veteran was currently being 
treated for impotence.  The veteran was scheduled for a 
transurethral resection of the prostate in April 1992 but it 
was rescheduled.  The veteran underwent this procedure in 
June 1993.  A March 1995 outpatient progress note includes an 
assessment of impotence "likely secondary to TURP 
[transurethral resection of the prostate] but exam suggestive 
of hypo[-unclear]."  

The report of a December 2004 VA examination provides that 
the examiner reviewed the claims file.  The report provides 
the veteran's own history and the results of current 
examination.  In describing his claimed groin pain, the 
veteran consistently pointed directly to the suprapubic area 
above the bladder, not to either groin.

The report makes numerous detailed references to specific 
findings in the veteran's records.  Records in the veteran's 
claims file show that despite the veteran's comment to the 
examiner that his sexual capabilities were good or excellent 
prior the 1992 and 1993 treatment, medical records show a 
diagnosis and treatment of impotence in 1991.  Although the 
veteran informed the examiner that he had never been told 
that a transurethral resection of the prostate might diminish 
his sexual capacity, the file includes a consent form signed 
by the veteran advising him of the potential complications of 
the surgery.  The examiner noted that a review of the medical 
records, particularly those from 1991 - 1994 and including 
the actual surgical records, demonstrated no mention of the 
groin (actually suprapubic) pain.  

The examiner answered several questions that were posed in 
the Board's September 2004 remand.  The veteran certainly 
suffered from impotence by history but his bilateral groin 
pain was actually suprapubic pain.  The veteran's impotence 
clearly antedated the performance of the surgery in April 
1992 (sic) and June 1993.  However, impotence following a 
transurethral resection was by no means rare and it was 
anticipated by the veteran's signed consent form.  The 
examiner stated that although the veteran claimed that the 
groin pain, or what he now localized as suprapubic pain, was 
instant following the June 1993 surgery, the actual medical 
records contain no entry suggesting that was the case.  There 
was certainly no intent to provoke impotency as a consequence 
of a transurethral resection of the prostate but it was a 
well-known consequence thereof.  The veteran's pain in the 
suprapubic region could be expected in the immediate post-
operative period, but there was no reason to believe that the 
veteran would have constant unremitting pain of multi-year 
duration, which is what he currently described.  The examiner 
also pointed out that there was no evidence of record, 
particularly in the post-operative period and in the time 
frame of 1994 to indicate that he reported pain to anyone of 
record.  

The examiner also stated that based on a review of the claims 
file and in particular the time frames in question, it was 
his opinion that the veteran was informed in a signed consent 
form that impotence-erectile dysfunction-pain-incontinence-
retrograde ejaculation could well be expected as a 
consequence of the transurethral resection of the prostate.  
The etiology of what the veteran described and pointed to as 
suprapubic pain had no specific abnormal findings as of the 
current examination.  There was no evidence of redness, 
swelling, drainage, or bladder distention, but tenderness was 
noted verbally by the veteran.  

Turning to the relevant law, Title 38, United States Code § 
1151 provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
or death by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the veteran 
filed his claim prior to October 1, 1997, the only issue 
before the Board is whether the veteran has additional 
disability as a result of VA treatment.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2004).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).

The are new regulations implementing 38 U.S.C.A. § 1151, that 
became effective September 2004.  See 66 Fed. Reg. 46426-
46434 (Aug. 3, 2004) (to be codified at 38 C.F.R. § 3.361 et 
seq.).  The veteran was informed of these regulations, which 
essentially detail the statute. 

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for compensation under 38 U.S.C.A. § 1151 
for impotency and bilateral groin pain, due to VA medical 
treatment of April 1992 and June 1993.

The evidence in support of the veteran's claims consists of 
the March 1995 VA outpatient treatment note.  This has some 
probative value, as it was offered by a health care provider, 
presumably a physician.  However, the opinion does not 
purport to be based on a review of the veteran's full medical 
record, does not provide any rationale with respect to 
objective findings in the medical record, and does not even 
address the claimed bilateral groin pain.  Moreover, the 
opinion itself is tentative and qualified.  

The Board finds that the December 1994 negative opinions 
(that the veteran's current impotency and pain, whether in 
the groin or suprapubic region, are unrelated to the 
identified VA treatment) outweigh the March 1995 opinion.  
The Board finds that these opinions are simply more probative 
than the March 1995 opinion.  They are based on what was 
obviously a detailed and thorough review of the veteran's 
medical records.  The opinions themselves are thorough, 
definitive and address all aspects of the claimed conditions.  
The opinions include rationales and references to several 
physical findings set forth in the medical record.  This fact 
is particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.  

The Board recognizes the veteran's assertions that the VA 
medical treatment of April 1992 and June 1993 resulted in 
impotency and bilateral groin pain.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as the etiology of a condition, or 
the results of a medical procedure.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that the VA medical 
treatment of April 1992 and June 1993 resulted in impotency 
and bilateral groin pain. 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
impotency, claimed to be the result of VA medical treatment 
rendered in April 1992 and June 1993, is denied. 

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
bilateral groin pain, claimed to be the result of VA medical 
treatment rendered in April 1992 and June 1993, is denied. 



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


